                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
               vs.                            )      Criminal No. 02-19
                                              )      Judge Nora Barry Fischer
SCOTT TYREE,                                  )
                                              )
                       Defendant.             )

                                    ORDER OF COURT

       AND NOW, this 4th day of June, 2020, upon consideration of the Government’s Response in

Opposition to Defendant Scott Tyree’s Motion for Return of Property, (Docket No. [360]),

       IT IS HEREBY ORDERED that Defendant shall file a Reply Brief by June 25, 2020.



                                                   s/Nora Barry Fischer
                                                   Nora Barry Fischer
                                                   Senior U.S. District Judge


cc/ecf: All counsel of record.

       Scott Tyree
       BOP # 45380-083
       FCI Elkton
       PO Box 10
       Lisbon, OH 44432
       (via first class mail)




                                              1
